       Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 1 of 6. PageID #: 2

                                                                                     1:20 MJ 9298

                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
       I, Steven Riedel, also referred to hereafter as “Affiant,” being first duly sworn according

to law, hereby depose and state:

                      INTRODUCTION AND AGENT BACKGROUND
       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been so since July 19, 2017. As part of my duties as an FBI Special Agent, I investigate various

federal violations and crimes, including, but not limited to, conspiracies involving wire fraud and

other fraudulent, criminal acts in violation of federal law. I have received training in various

aspects of law enforcement, including the investigation of fraud. Through my education and

experience, and that of other agents assisting in this investigation, I have become familiar with

the methods that individuals use to defraud unsuspecting victims, specifically elderly victims, in

“Grandparent Scams.” In Grandparent Scams criminal actors convince or attempt to convince

senior citizens that their grandchildren have been arrested and need bail money.

       2.      I am submitting this affidavit to support an Application for an Arrest Warrant

under Federal Rule of Criminal Procedure 41 and Title 18, United States Code, Section 3052,

authorizing the arrest of JOHN TYLER PLA, date of birth 08/11/1995.

       3.      Affiant is fully familiar with the case’s facts, either due to direct personal

participation in the investigation or from verbal or written reports provided to me by law

enforcement officers who have participated in the investigation. In that regard, unless otherwise

noted, wherever this affidavit Affiant asserts that a statement was made, the information was

provided to me by a law enforcement officer, or a witness who may have had either direct or

hearsay knowledge of that statement and to whom Affiant or others have spoken or whose

reports your Affiant has read and reviewed. Such statements are set forth in this affidavit in

substance or pertinent part unless otherwise indicated. Furthermore, since Affiant submits this
       Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 2 of 6. PageID #: 3




affidavit for the limited purpose of securing an Arrest Warrant, I have not included every aspect

of the investigation.

       4.      Based upon the investigation to date, I assert probable cause exists to believe that

on or about August 25, 2020, in the Northern District of Ohio, and elsewhere, JOHN TYLER

PLA did commit a violation of Title 18, United States Code, Section 1349, that is, Conspiracy to

Commit Wire Fraud.

                        BACKGROUND OF THE INVESTIGATION

       5.      On or about Wednesday, August 26, 2020, the Westlake Police Department

(WPD) received a report of fraudulent activity involving a scam targeted at an 83-year-old

woman, who resided in Westlake, Ohio, identified in this affidavit as VICTIM-1. According to

VICTIM-1, she fell victim to a scam, the day prior, August 25, 2020, in which VICTIM-1 lost a

total of $6,000.

       6.      On or about Tuesday, August 25, 2020, a member of the conspiracy called

VICTIM-1 on the telephone claiming to be “Mike Wallace” public defender for VICTIM-1’s

grandson. Wallace claimed that the police arrested VICTIM-1’s grandson for causing a traffic

crash that resulted in a tanker truck exploding. Wallace claimed that he needed $18,000 for

purported bond money. VICTIM-1 agreed to pay $6,000.

       7.      On or about Tuesday, August 25, 2020, a member of the conspiracy operating a

small U-Haul truck arrived at VICTIM-1’s residence in Westlake to pick up the money.

VICTIM-1 gave the money to a member of the conspiracy that VICTIM-1 described as a white

male wearing a white shirt, yellow shorts, and white shoes.

       8.      On or about Wednesday, August 26, 2020, WPD detectives made a controlled call

in the assumed identity of VICTIM-1, to the phone number that Wallace used to call VICTIM-1.
        Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 3 of 6. PageID #: 4




The WPD detective asked for Wallace, but a member of the conspiracy now claimed to be

“Walter Fisher.” Fisher requested that VICTIM-1 send more currency to post the bond for

VICTIM-1’s grandson. Fisher requested the currency be sent through the mail however, Fisher

did not provide a mailing address.

        9.     WPD reported that VICTIM-1’s neighbor captured an image of the U-Haul truck

on video during the incident. The U-Haul truck had a promotional banner to include a picture of

a camel on the truck. On the same date, within minutes of the theft incident, a U-Haul with the

same logo was captured by city-owned cameras within proximity to VICTIM-1s residence.

        10.    WPD shared information related to the above scam in a law enforcement sharing

network. Several agencies responded advising of the same or similar incidents recently in cities

within Lake, Geauga, Summit and Cuyahoga County. Specifically, the Fairview Park Police

Department contacted WPD to report they had received a complaint of a similar scam that

involved suspects in a black sedan matching the description of a Chevy Malibu.

        11.    On or about August 28, 2020, a U-Haul truck matching the description of the

truck used with VICTIM-1 was seen in the parking lot of 226 W Superior Avenue, Cleveland,

Ohio.

        12.    On or about August 29, 2020, WPD went to the parking lot above and observed a

U-Haul and a black Chevy Malibu bearing Illinois license plate AK15283 (Malibu) parked next

to each other in the lot. WPD noted the U-Haul observed in the parking lot had the same

distinguishing identifiers as the surveillance photo obtained from Westlake city cameras;

specifically, an orange and yellow sticker on the cab’s roof, paperwork on the front dash, and

rubber weather strip on the front windshield. At the same time, WPD observed another white

male, later identified as JOHNNY LEE PALMER (date of birth 01/28/1995), walking around
       Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 4 of 6. PageID #: 5




and talking on the phone on the northside of the parking lot. PALMER leaned into the

passenger’s side of the Malibu for a short time, then walked over to the driver’s side. A white

male was observed in the driver’s seat of a Chevy Malibu, later identified as JOHN TYLER

PLA. PLA exited the driver’s side and went in to the passenger’s side. PALMER opened up

the driver’s side door of the U-Haul. WPD approached PLA and PALMER in the parking lot in

a consensual encounter and observed a holster on PALMER’S person without a gun.

       13.     WPD spoke with PALMER. PALMER stated that he rented the Malibu.

PALMER consented to a search of the Malibu. WPD located a Taurus G2C handgun with six

9mm rounds (serial #TMR73762) in the center armrest, a small amount of suspected marijuana,

and yellow shorts similar to those worn by a member of the conspiracy who picked up the cash

from VICTIM-1. The Cleveland Police Department had reported the above gun as stolen. WPD

arrested PLA and PALMER for possession of the stolen gun and transported them to WPD.

       14.     During the consensual encounter with PLA and PALMER, a male, later

identified as Leonardo H. Thompson, approached WPD and inquired about the situation.

Thompson claimed to be the cousin of PLA and PALMER. WPD took a photograph of

Thompson and took PLA and PALMER to the Westlake Police Department.

       15.     WPD advised PLA and PALMER of their Miranda rights which they waived.

PLA stated that he rented the U-Haul truck. PALMER stated that they stayed at the Hampton

Inn located at 1460 East 9th Street in room 1408, but checked out earlier on August 29, 2020. The

Hampton Inn management staff confirmed that PLA and PALMER were staying in room 1408.

PLA checked in on August 26, 2020, and PALMER checked in on August 27, 2020. They both

checked out in the morning on August 29, 2020.
       Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 5 of 6. PageID #: 6




       16.     WPD reported that the Hampton Inn cleaning staff did not clean the room yet but

entered the room to verify occupancy. Hampton Inn management allowed WPD into room 1408.

WPD discovered the following items in the above room: airline tickets for PLA which showed a

flight on July 27, 2020, from Miami, Florida to Dallas / Fort Worth, Texas to Des Moines, Iowa;

an additional airline ticket for PLA showed a flight on August 9, 2020 from Dubuque, Iowa to

Chicago, Illinois to Denver, Colorado; an airline ticket for PALMER on August 9, 2020 from

Chicago, Illinois to Denver, Colorado; and a money transfer from PLA to a Donovan Harris.

       17.     WPD interviewed PALMER who admitted to picking up money at various

locations in the furtherance of a national Grandparents Scam. Specifically, PALMER admitted

that he and PLA committed Grandparent Scams in the greater Cleveland area. PALMER

admitted that in one day, he scammed $36,000 from four different elderly victims. PALMER

admitted that he traveled with PLA to three other states (Iowa, Colorado, and Illinois), but

denied committing any criminal activity in these states.

       18.     WPD obtained a search warrant to examine and analyze cellphones WPD had

seized from the Malibu and U-Haul truck. WPD found that PALMER received information by

means of wire communication in interstate commerce, writings signs, signals, pictures, and

sounds, to wit: information about the victims via his cellphone. A member of the conspiracy sent

PALMER via cell phone the full name address of the victim, a confirmation number, and the

fictitious name that PALMER was supposed to identify himself as when he picked up the

money posing as a courier from the victim. A member of the conspiracy gave PALMER

instructions to keep his mask on when dealing with the victims and to make sure the victims stay

on the phone with the other conspiracy members in this scam.
       Case: 1:20-cr-00716-PAB Doc #: 1-1 Filed: 09/11/20 6 of 6. PageID #: 7




       19.    Based upon the foregoing, I respectfully request that a Warrant be issued

authorizing law enforcement officers to arrest JOHN TYLER PLA for a violation of Title 18,

United States Code, Section 1349, Conspiracy to Commit Wire Fraud.

                                                           Respectfully submitted,

                                                           ______________________________
                                                           Steven Riedel
                                                           Special Agent
                                                           Federal Bureau of Investigation

Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 3, 4(d) and 4.1.

         9/11/20
Date: __________________________


________________________________
________________ ___________ __
William H.
        H Baughman,
            Baughman JrJr.
United States Magistrate Judge
